DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 02/03/22 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

The information disclosure statement filed 06/30/22 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veiga (US 2016/0348817).
As to claim 1, Veiga discloses an annular gasket (15) for a flange joint assembly, the annular gasket comprising: an annular gasket layer (110/125/130) including a radially inner annular gasket segment (125) comprising a first material suitable for forming a liquid-tight seal with an opposing flange, wherein the radially inner annular gasket is not fire-rated (see [0023]), and a radially outer annular gasket segment (130) surrounding the radially inner annular gasket segment, wherein the radially outer annular gasket segment is fire-rated (see [0020]) for forming a fire-rated seal with the opposing flange and the radially outer annular gasket segment is electrically conductive.

As to claim 2, Veiga discloses the annular gasket set forth in claim 1, wherein the annular gasket layer comprises two of the annular gasket layers generally opposing one another (see Figs. 3 and 5).

As to claim 3, Veiga discloses the annular gasket set forth in claim 2, wherein the annular gasket further includes an annular substrate (110) sandwiched between the two annular gasket layers.

As to claim 5, Veiga discloses the annular gasket set forth in claim 2, wherein the radially inner annular gasket segment comprises a fluoropolymer.  Refer to paragraph [0023].

As to claim 6, Veiga discloses the annular gasket set forth in claim 5, wherein the radially inner annular gasket segment comprises expanded polytetrafluoroethylene (ePTFE).  Refer to paragraph [0023].

As to claim 7, Veiga discloses the annular gasket set forth in claim 1, wherein the radially outer annular gasket segment comprises graphite.  Refer to paragraphs [0023] and [0042].

As to claim 8, Veiga discloses the annular gasket set forth in claim 7, wherein the radially outer annular gasket segment comprises flexible graphite.  Refer to paragraphs [0023] and [0042].

As to claim 9, Veiga discloses the annular gasket set forth in claim 8, wherein the radially inner annular gasket segment comprises a fluoropolymer.  Refer to paragraph [0023].

As to claim 10, Veiga discloses the annular gasket set forth in claim 4, wherein the radially inner annular gasket segment of each of the annular gasket layers comprises a fluoropolymer, wherein the radially outer annular gasket segment of each of the annular gasket layers comprises graphite, wherein the annular substrate comprises at least one of nickel alloy, reactive metals, and alloys thereof.  Refer to paragraphs [0017], [0023] and [0042].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veiga in view of Briggs (US 11,125,364).
As to claim 4, Veiga discloses the annular gasket set forth in claim 3, except that the annular substrate is corrugated radially.  Veiga does teach a serrated surface (110) that allows for bonding of the outer layers of the gasket to the serrated surface of the gasket core layer.
However, Briggs teaches a similar gasket having an annular substrate that is radially corrugated (38, 40), which also allows bonding of the outer layers of the gasket to the core layer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Veiga’s annular substrate to be radially corrugated, as taught by Briggs, since such a modification would have involved a mere change in the shape of a component. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coff et al, Nicholson, Hobson, Jr., Whitlow, Stubblefield et al and Kohn each discloses gaskets relevant to Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679